DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification, and claims, filed on 05/02/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to the specification. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(a) of claim 9 and 15 as failing to comply with the enablement requirement, the rejections under 35 U.S.C. 102 of claims 1-5 and 20 as being anticipated by Kim et al. (KR 2014/0243344 A), and the rejection under 35 U.S.C. 103 of claims 6 and 17 as being unpatentable over Kim et al. (KR 2014/0243344 A) in view of Ogiwara et al. (US 2015/0280158 A1).
	Claims 1 and 3-19 have been amended.
	Claims 21-36 have been added.
	Claims 1-36 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejection of claim 7-16 and 18-19 under 112(a) as failing to comply with the written description requirement have been fully considered but they are not persuasive.
With respect to applicant’s argument that paragraph 0075 provides enablement for claim 7, examiner disagrees. Paragraph 0075 explains how the energy is transferred from the first host into the first dopant, and both the energy level of the singlet state and the energy level of the triplet state of the first dopant are transferred into the second dopant, and how emission generated from the second dopant is increased because of this. This does not provide enablement for what the HOMO and LUMO of the first dopant is even in light of amended claim 7, as this is still exceedingly broad guidance. 
A person of ordinary skill would recognize that energy transfer is an exact process, transferring from higher energy levels to lower energy levels. Applicant has claimed a range including a difference of 0, which would not allow for predictable and efficient energy transfer between host and dopant. Assuming there is a difference, looking at instant Table 1 in the specification, applicant has listed the HOMO and LUMO values for compounds ranging from a HOMO of -5.9 (Compound 1) to -6.2 (Compounds 5, 6, or 9), which covers a range of possible dopant HOMO values of -6.4 to -6.7. Applicant has also listed LUMO values ranging from a LUMO of -2.3 (Compounds 1 or 7), to -2.8 (Compounds 4 or 9), which covers a range of possible dopant LUMO values of  -2.8 to -3.3. These are both exceedingly broad ranges. Additionally, since no example is given for a second dopant, it is unclear whether the energy from the singlet state and triplet state of the first dopant with a HOMO and LUMO value in these broad ranges that would appropriately transfer to a second dopant, as described in paragraph 0075.
With respect to Applicant’s argument that a person or ordinary skill would be able to select a specific first dopant from well-known fluorescent compounds and select a specific second dopant from well-known fluorescent compounds base on the HOMO, LUMO, and triplet energy levels of the first host as recited in claim 7 as well as the specific singlet and triplet energy level relationships between the first host, the first dopant, and the second dopant recited in claims 8-10, examiner disagrees.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see (i)(A) above), reduction to drawings (see (i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (See MPEP 2163.II.3.a.ii)
Applicant has not provided any examples of a second dopant, despite claims drawn to one. The specification further provides no guidance that can be used to form embodiments. This gives the appearance that applicant has claimed a device with a specific energy relationship between dopants and hosts without actually having possession of such a device.
For at least these reasons, the rejections are respectfully maintained.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16, 18-19, and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 requires a specific HOMO-LUMO energy level relationship between the first dopant and the first host, however, at no point in the specification is the HOMO or LUMO of the first dopant (formula 8) stated.
Claims 8-10 require the presence of a second dopant. The instant description provides zero examples of such a second dopant. The specification further provides no guidance that could be used to form any embodiments. The absence of examples and guidance in the written description leads examiner to believe that Applicant was not in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).	
Claim 25 requires a specific HOMO-LUMO energy level relationship between the first dopant and the first host, however, at no point in the specification is the HOMO or LUMO of the first dopant (formula 8) stated.
Claims 26-28 require the presence of a second dopant. The instant description provides zero examples of such a second dopant. The specification further provides no guidance that could be used to form any embodiments. The absence of examples and guidance in the written description leads examiner to believe that Applicant was not in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).	
Claims 11-16, 18-19, and 29-34 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 17, 21-23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1).
With respect to claim 1, Katakura teaches an organic compound according to Formula (1) which is pictured below.

    PNG
    media_image1.png
    161
    332
    media_image1.png
    Greyscale

In this formula, Y2 is a hydrogen atom and Y1 and Y3 are a substituent group represented by Formula (A) (paragraph 0025), which is pictured below.

    PNG
    media_image2.png
    99
    683
    media_image2.png
    Greyscale

In this formula, n is an integer of 0-3, and Ar is represented by Formula (A’) (paragraphs 0026-0027), which is pictured below.

    PNG
    media_image3.png
    269
    785
    media_image3.png
    Greyscale

In this formula, X0 is N(R), O, or S, E1-E8 are C(R1), or nitrogen, R and R1 each represent a hydrogen atom or a linking position with L.
When Formula A of Y1 has a Formula A’ where n is 0, X0 is an oxygen, and E1-E8 are carbon atoms, and when Formula A of Y3 has an n value of 1, the divalent linking group is an m-phenylene group (paragraph 0086), and in Formula (A’), X0 is a nitrogen atom, R represents a linking location with L, and E1-E8- are each carbon atoms.
This forms the compound below.

    PNG
    media_image4.png
    291
    532
    media_image4.png
    Greyscale


Katakura includes each element claimed, with the only difference between the claimed invention and Katakura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organic EL elements which are excellent in aging stability compared with other organic EL elements not comprising these compounds, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound reads on the instant claim when A and B are different, and A is selected as 
    PNG
    media_image5.png
    167
    190
    media_image5.png
    Greyscale
 and B is selected as 
    PNG
    media_image6.png
    104
    172
    media_image6.png
    Greyscale
when X3 is a carbon atom, and X1 is an oxygen atom.
With respect to claim 2, Katakura teaches the organic compound of claim 1, and each of A and B are independently selected from formula 3, as pictured above.
With respect to claim 3, Katakura teaches the organic compound of claim 1, and the compound is identical to compound 2.
With respect to claim 4, Katakura teaches an organic light emitting diode (EL element) comprising an anode and a cathode and an emitting layer (paragraph 0125, (ii))  comprising a host and dopant (paragraph 0146, lines 1-2) and the compound represented by Formula 1 is a host material in the light emitting layer (paragraph 0202). This compound is pictured below.

    PNG
    media_image1.png
    161
    332
    media_image1.png
    Greyscale

In this formula, Y2 is a hydrogen atom and Y1 and Y3 are a substituent group represented by Formula (A) (paragraph 0025), which is pictured below.

    PNG
    media_image2.png
    99
    683
    media_image2.png
    Greyscale

In this formula, n is an integer of 0-3, and Ar is represented by Formula (A’) (paragraphs 0026-0027), which is pictured below.

    PNG
    media_image3.png
    269
    785
    media_image3.png
    Greyscale

In this formula, X0 is N(R), O, or S, E1-E8 are C(R1), or nitrogen, R and R1 each represent a hydrogen atom or a linking position with L.
When Formula A of Y1 has a Formula A’ where n is 0, X0 is an oxygen, and E1-E8 are carbon atoms, and when Formula A of Y3 has an n value of 1, the divalent linking group is an m-phenylene group (paragraph 0086), and in Formula (A’), X0 is a nitrogen atom, R represents a linking location with L, and E1-E8- are each carbon atoms.
This forms the compound below.

    PNG
    media_image4.png
    291
    532
    media_image4.png
    Greyscale

Katakura includes each element claimed, with the only difference between the claimed invention and Katakura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organic EL elements which are excellent in aging stability compared with other organic EL elements not comprising these compounds, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound reads on the instant claim when A and B are different, and A is selected as 
    PNG
    media_image5.png
    167
    190
    media_image5.png
    Greyscale
 and B is selected as 
    PNG
    media_image6.png
    104
    172
    media_image6.png
    Greyscale
when X3 is a carbon atom, and X1 is an oxygen atom.
With respect to claim 5, Katakura teaches the organic light emitting diode of claim 4, and the compound is compound 2.
With respect to claim 17, Katakura teaches the organic light emitting diode of claim 4, and it comprises a hole transporting layer, a hole injection layer, an electron blocking layer (an electron inhibition layer, paragraph 0222), an electron injection layer, and a hole blocking (hole inhibition layer) (paragraph 0244).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Katakura as Katakura demonstrates this was a known device structure for organic light emitting devices known prior to the effective filing date of the claimed invention.
With respect to claim 21, Katakura teaches an organic compound according to Formula (1) which is pictured below.

    PNG
    media_image1.png
    161
    332
    media_image1.png
    Greyscale

In this formula, Y2 is a hydrogen atom and Y1 and Y3 are a substituent group represented by Formula (A) (paragraph 0025), which is pictured below.

    PNG
    media_image2.png
    99
    683
    media_image2.png
    Greyscale

In this formula, n is an integer of 0-3, and Ar is represented by Formula (A’) (paragraphs 0026-0027), which is pictured below.

    PNG
    media_image3.png
    269
    785
    media_image3.png
    Greyscale

In this formula, X0 is N(R), O, or S, E1-E8 are C(R1), or nitrogen, R and R1 each represent a hydrogen atom or a linking position with L.
When Formula A of Y1 has a Formula A’ where n is 0, X0 is an oxygen, and E1-E8 are carbon atoms, and when Formula A of Y3 has an n value of 1, the divalent linking group is an m-phenylene group (paragraph 0086), and in Formula (A’), X0 is a nitrogen atom, R represents a linking location with L, and E1-E8- are each carbon atoms.
This forms the compound below.

    PNG
    media_image4.png
    291
    532
    media_image4.png
    Greyscale


Katakura includes each element claimed, with the only difference between the claimed invention and Katakura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organic EL elements which are excellent in aging stability compared with other organic EL elements not comprising these compounds, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound reads on the instant claim when A and B are different, and A is selected as 
    PNG
    media_image5.png
    167
    190
    media_image5.png
    Greyscale
 and B is selected as 
    PNG
    media_image6.png
    104
    172
    media_image6.png
    Greyscale
when X3 is a carbon atom, and X1 is an oxygen atom.
With respect to claim 22, Katakura teaches the organic compound of claim 21, and the compound is selected as compound 2.
With respect to claim 23 Katakura teaches an organic light emitting diode (EL element) comprising an anode and a cathode and an emitting layer (paragraph 0125, (ii))  comprising a host and dopant (paragraph 0146, lines 1-2) and the compound represented by Formula 1 is a host material in the light emitting layer (paragraph 0202). This compound is pictured below.

    PNG
    media_image1.png
    161
    332
    media_image1.png
    Greyscale

In this formula, Y2 is a hydrogen atom and Y1 and Y3 are a substituent group represented by Formula (A) (paragraph 0025), which is pictured below.

    PNG
    media_image2.png
    99
    683
    media_image2.png
    Greyscale


In this formula, n is an integer of 0-3, and Ar is represented by Formula (A’) (paragraphs 0026-0027), which is pictured below.

    PNG
    media_image3.png
    269
    785
    media_image3.png
    Greyscale

In this formula, X0 is N(R), O, or S, E1-E8 are C(R1), or nitrogen, R and R1 each represent a hydrogen atom or a linking position with L.
When Formula A of Y1 has a Formula A’ where n is 0, X0 is an oxygen, and E1-E8 are carbon atoms, and when Formula A of Y3 has an n value of 1, the divalent linking group is an m-phenylene group (paragraph 0086), and in Formula (A’), X0 is a nitrogen atom, R represents a linking location with L, and E1-E8- are each carbon atoms.
This forms the compound below.

    PNG
    media_image4.png
    291
    532
    media_image4.png
    Greyscale

Katakura includes each element claimed, with the only difference between the claimed invention and Katakura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organic EL elements which are excellent in aging stability compared with other organic EL elements not comprising these compounds, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound reads on the instant claim when A and B are different, and A is selected as 
    PNG
    media_image5.png
    167
    190
    media_image5.png
    Greyscale
 and B is selected as 
    PNG
    media_image6.png
    104
    172
    media_image6.png
    Greyscale
when X3 is a carbon atom, and X1 is an oxygen atom.
With respect to claim 35, Katakura teaches the organic light emitting diode of claim 23, and the organic compound is compound 2.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1) as applied to claims 1-5, 17, 20-23 and 35-36 above, and further in view of Ogiwara et al. (US 2015/0280158 A1).
With respect to claim 6, Katakura teaches the organic light emitting diode of claim 4, as discussed above. However, Katakura does not teach that the first dopant is a delayed fluorescent compound.
Ogiwara teaches an analogous organic light emitting device which includes a pair of electrodes (the first electrode is the cathode) and three emissive layers comprising a host compound an at least one fluorescent material wherein the emissive layers, host compounds, and dopants have a specific energy relationship (abstract)
Ogiwara teaches the three emitting layers comprise a host and a dopant that use TADF emission (paragraphs 0241 and 0263).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the dibenzofuran host material of Katakura as a host material in the device of Ogiwara particularly as Ogiwara says a dibenzofuran host is preferred (paragraph 0266, lines 1-7). 
With respect to claim 24, Katakura teaches the organic light emitting diode of claim 23, as discussed above. However, Katakura does not teach that the first dopant is a delayed fluorescent compound.
Ogiwara teaches an analogous organic light emitting device which includes a pair of electrodes (the first electrode is the cathode) and three emissive layers comprising a host compound an at least one fluorescent material wherein the emissive layers, host compounds, and dopants have a specific energy relationship (abstract)
Ogiwara teaches the three emitting layers comprise a host and a dopant that use TADF emission (paragraphs 0241 and 0263).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the dibenzofuran host material of Kat as a host material in the device of Ogiwara, particularly as Ogiwara says a dibenzofuran host is preferred (paragraph 0266, lines 1-7). 

Claims 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1) as applied to claims 1-5, 17, 21-23 and 35 above, and further in view of  Suh et al. (US 2006/0124924 A1).
With respect to claim 20, Katakura teaches the organic light emitting diode of claim 4, as discussed above. However, Katakura does not specify that the organic light emitting diode is disposed on a substrate and a thin film transistor is positioned between the substrate the organic light emitting diode and the thin film transistor is connected to the organic light emitting diode.
Suh also teaches an organic light emitting diode with a thin film transistor. Suh teaches a substrate (paragraph 0032), a thin film transistor on top of the substrate (paragraphs 0037 and 0038, see also Figure 3), and an organic light emitting diode on top of the thin film transistor (paragraphs  0038-0041), and the thin film transistor is connected to the organic light emitting diode (paragraph 0041, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic light emitting display device of Katakura in the device structure of Suh, as Suh teaches that such a device structure is useful for flat panel displays (paragraph 0049, lines 9-12)                         
With respect to claim 36, Katakura teaches the organic light emitting diode of claim 23, as discussed above. However, Katakura does not specify that the organic light emitting diode is disposed on a substrate and a thin film transistor is positioned between the substrate the organic light emitting diode and the thin film transistor is connected to the organic light emitting diode.
Suh also teaches an organic light emitting diode with a thin film transistor. Suh teaches a substrate (paragraph 0032), a thin film transistor on top of the substrate (paragraphs 0037 and 0038, see also Figure 3), and an organic light emitting diode on top of the thin film transistor (paragraphs  0038-0041), and the thin film transistor is connected to the organic light emitting diode (paragraph 0041, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic light emitting display device of Katakura in the device structure of Suh, as Suh teaches that such a device structure is useful for flat panel displays (paragraph 0049, lines 9-12)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789